Case 2:19-cv-03036-ARR-RLM Document 8 Filed 10/28/19 Page 1 of 2 PagelD #: 69


                                                                            IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT E.D.N.Y.

EASTERN DISTRICT OF NEW YORK
                                                                     ^ OCT 3 1 2019 ★

 STRIKE 3 HOLDINGS, LLC,                                              BROOKLYN OFFICE
                                                      Civil Action No. 2:19-cv-03036-ARR-RLM
                        Plaintiff,




 JOHN DOE subscriber assigned IP address
  108.29,89.230,

                        Defendant.



                   PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                           WITHOUT PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

("Defendant") from this action without prejudice. John Doe was assigned the IP address

 108.29.89.230. Pursuant to Fed.R.Civ.P. 41(a)(I)(A)(i) Defendant John Doe has neither answered

 Plaintiffs Complaint nor filed a motion for summary judgment.

        Consistent herewith Plaintiffconsents to the Court having its case closed for administrative

 purposes.


 Dated: October 28, 2019                      Respectfully submitted,


                                                     I%1 Jacqueline M James
                                                      Jacqueline M. James, Esq.(#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                      T: 914-358-6423
                                                      F: 914-358-6424
                                                      E-mail: jjames@jacquelinejameslaw.com
                                                      Attorneysfor Plaintiff

                                                        V                  iix
                                                   /s/(ARR)
